Citation Nr: 1445387	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-01 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for Persian Gulf Syndrome, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1988 to May 1996, with other service in the Air Force Reserves and the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appellant requested a hearing before the Board on his January 2012 Form 9 and a hearing was scheduled for August 2013.  He was notified of the hearing, but he did not report to the hearing.  The Board notes that a subsequent letter sent from the Board to the Veteran was returned to the Board as undeliverable.  However, there is no indication that the notice of the hearing was returned as undeliverable.  There is a VA record memorandum from June 2013 indicating a change in the Veteran's address.  However, the street number, apartment number, street name, and zip code remained the same.  Only the name of the town changed.  The Veteran has not requested a new hearing.  Further, the Veteran's representative submitted a brief in November 2013 and provided no request for a hearing.  Thus, the hearing request is considered to be withdrawn.


FINDINGS OF FACT

1.  The Veteran did not serve in Southwest Asia during the Persian Gulf War.

2.  An undiagnosed illness is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  Chronic fatigue syndrome is not shown to be causally or etiologically related to any disease, injury, or incident in service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a qualifying chronic disability, to include undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).

2.  The criteria for service connection for chronic fatigue syndrome are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice was provided in September 2010 and the claim was subsequently readjudicated, most recently in a October 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

With regard to the duty to assist, the claims file includes records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

The Veteran was afforded VA Gulf War Registry examination in August 2011.  Although the examiner did not review the claims folder, the examiner did consider the Veteran's lay history of service and his complaints.  As described in detail below, there is insufficient evidence establishing that the Veteran served in Southwest Asia, thus the fact that the examiner did not review the claims folder or render an opinion is not prejudicial.  The examiner considered the Veteran's reported history of service in Southwest Asia and offered diagnoses.  If the Veteran did have requisite service, the claims would be considered on a presumptive basis, without the need for a medical opinion.  

No further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Undiagnosed Illness

The Veteran contends that as a result of service in the Persian Gulf he now suffers from Persian Gulf Syndrome, to include as due to an undiagnosed illness.  He contends that he tires easily, cannot walk for long periods of time and has muscle pains.  He also originally claimed joint pain, burning muscles, bladder problems, and short term memory loss.

Service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 -81836 (Dec. 29, 2011).

The Veteran underwent a VA Persian Gulf Registry examination in August 2011.  The Veteran complained of facial hypersensitivity, left side body pain, a frequent wheezing cough, and eye pain.  The examiner also noted a history of malaise, severe weakness, easy bruising, and difficulty tolerating heat.  It was also noted that he has a history of hypertension.  After testing and evaluation, the Veteran was diagnosed with the following: GERD, hypertension, major depressive disorder, and atypical left side facial pain.

The Board finds that the Veteran did not serve in Southwest Asia during the Persian Gulf War.  A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Red Sea, and the airspace above these locations.  See 38 C.F.R. § 3.317.

At the examination, and in various statements during the pendency of this claim, the Veteran stated that he was in Iraq for 2 days.  On other occasions, he has stated that he went to Iraq on two separate missions.  The RO denied the Veteran's claim, in part, on the grounds that he was not a "Persian Gulf Veteran" as defined by 38 C.F.R. § 3.317.  The Veteran's DD Form 214 and service personnel records reflect foreign service in Italy; however, the evidence does not show that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, including those bodies of water specified in 38 C.F.R. § 3.317 (2).

In the Veteran's VA Form 9 dated in January 2012, he claimed that he went to Iraq on two short, secret missions in 1994.  He also submitted his DD-214 several times.  The DD-214 indicates that he was awarded the Southwest Asia Service Medal with 2 devices and the Air Force Overseas Short Tour Ribbon, and the Air Force Overseas Long Tour Ribbon.  Also, the DD-214 indicates that the Veteran "served 2 Aug 90 to 1 May 96 in support of Operation Desert Shield/Storm."  The Board notes that service members who served outside of the Southwest Asia theater of operations are eligible for the ribbons the Veteran was awarded.  A review of the Veteran's personnel records and service treatment records (STR) do not support a finding that the Veteran served in Southwest Asia.  The records do show that he served in Europe during the period at issue.

An evaluation report dated in May 1994 shows that in that year, he was deployed to Malpensa, Italy.  The Veteran claims that from Italy he was sent on secret missions to Iraq.  However, there is no credible evidence to support his contention.

In adjudicating a claim for benefits, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the Veteran has not submitted any additional evidence, other than his own statements, that he served in Southwest Asia.  Further, the documentary evidence of record shows service in Italy during the time the Veteran claims to have been sent on the "secret" missions and personnel records document what his specific assignment included.  That assignment does not mention any duties other than those located in Italy in support of operations ongoing in Iraq.  The Board finds that the Veteran's statements lack credibility because they contradict the records in his personnel file.  Also, the Veteran has contradicted himself.  He occasionally mentioned he went to Iraq on 2 separate missions, but other times said he went for 2 days.

Therefore, the Board finds that he is not a "Persian Gulf veteran" who served in the Southwest Asia theater of operations as defined by regulation.  See 38 C.F.R. § 3.317.  Because the Veteran is not a Persian Gulf veteran, he cannot be granted service connection for a qualifying chronic disability, including due to an undiagnosed illness.

The Board also considered the Veteran's claim on a direct basis.  From his claim form filed in August 2010, the Veteran claimed that his undiagnosed symptoms include joint pain, burning muscles, bladder problems, and short term memory loss.  However, his service treatment records are silent for any diagnosis, treatment or complaints of these symptoms.  Further, the Veteran has continuously asserted that he suffers from his various ailments due to service in Iraq or because of inculcations received while in the National Guard in 2005.  He has not asserted that he suffers from these symptoms as a result of his active duty service.  The Board also notes that at his enlistment examination into the Air Force reserves in April 2000 and his enlistment examination into the Army National Guard in July 2005, clinical evaluation of the appellant was normal, except for a foot issue and superficial skin issues.

The evidence is also against a finding of entitlement to service connection on any other basis based on this symptomatology.  In order for a Veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  There is no evidence of an in-service injury or incident that relates to his current condition and there is no competent medical evidence asserting any connection.  The weight of the evidence is thus against a finding of entitlement to service connection on a direct basis as well as due to service in southwest Asia.

B.  Chronic Fatigue

The Veteran contends that he has chronic fatigue due to inoculations received in 2005.  The Veteran was administratively discharged from reserve duty in the Air Force in January 2002 after impersonating a Secret Service Agent; however, he later joined the Army National Guard in 2005.  He claims that the inoculations at issue occurred at that time.

The claims file includes the Veteran's record during his National Guard service.  The only medical record of note is from August 2005.  The Veteran was seen for dehydration, exhaustion, and heat-related problems after getting sick during a march.  He was sent to the emergency room after vomiting and showing other symptoms.  He was given medication and put on bed rest and light duty.  He was advised to return if he saw blood in his vomit or stool.  It was diagnosed as a heat injury.

None of the medical records document any complaint about inoculations or the Veteran having a negative reaction to inoculations.  The treatment records only indicate that he experienced heat exhaustion on a march.  The appellant was discharged from the National Guard in June 2006 and there are no other service medical records of note.

Review of the Veteran's VA treatment records from the Minneapolis VA Medical Center (VAMC) show that the first time the Veteran complained of fatigue was in September 2010, many years after active duty service.  At that time, the Veteran stated that he was referred to medical treatment "for war related illnesses" a few months prior at a VA facility in New Jersey.  He indicated that there "he met a couple of patients who told him about mycoplasma fermentans and told him to go get tested.  [The Veteran] states that he believes he was injected with this organism via a vaccine their unit was given.  He states that 2 other people in his unit had similar symptoms, but more severe and they are now dead."

In another record shortly thereafter, another VA physician reported the following: the Veteran's "case was reviewed, he was seen and care discussed.  Agree with [other physician's] assessment and plan of care.  [The Veteran] appears to be fixated on getting tested for mycoplasma fermentans (incognitus).  We discussed how we should make sure that there are no other treatable conditions and initially he refused but then later agreed.  He is convinced that doctors hide the existence of the organism and that two people he was with when he feels he was infected have since died.  There is no good science behind this micro-organism being either an aggressive pathogen or a cause of significant disease.  At one time in the past it was reported to cause many of the conditions associated with HIV until this was refuted.  We recognized his frustration and let him know that we cared about his complaints.  He will return to discuss his lab results."

In follow-up, a note dated in January 2012 indicates that the "Veteran has had work ups, no chronic fatigue diagnosed..."  There is a treatment record from July 2012 again discussing the Veteran's complaints of chronic fatigue.  That note provides that the "Veteran has chronic fatigue and chronic pain.  Will continue to work with him to help manage his illness."  However, the note does not provide any opinion on the etiology of the Veteran's fatigue.  Further, none of the treatment records provide an opinion that relates the Veteran's complaints of fatigue to service.  Specifically, there is no medical opinion indicating that the Veteran's condition is in any way related to inoculations.  There are no other medical records of note to consider.

The only other evidence in the record concerning the etiology of the Veteran's fatigue is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the chronic fatigue disorder at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the competent medical evidence of record outweighs the Veteran's lay evidence.

Further, the Board does not find the Veteran's statements credible.  The Board notes that throughout his VA treatment records, the Veteran has repeatedly made claims to having served in Iraq.  The Veteran's file shows no service in Iraq.  He also repeatedly claims to have been exposed to various harmful elements in Iraq, further damaging his credibility.  Also, the Board notes that the Veteran was discharged from the Air Force reserves after impersonating a Secret Service Agent.  Later, in a mental health record from February 2012, the Veteran claimed to have been in a Turkish prison and raped by a female officer in Spain.  These claims further damage the Veteran's credibility.  Also of note, a VA psychiatric examination in February 2012 diagnosed the Veteran with major depressive disorder and delusional disorder.

In deciding this appeal, the medial evidence is given greater probative weight.  There is no medical evidence that the Veteran suffered any fatigue problems during service.  The Board also notes that there are no treatment records discussing fatigue until 2010.  The first post-service complaint from the Veteran of fatigue was several years after his separation from active duty.  This passage of time is on factor for consideration against a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).

Based on the foregoing, the Board finds the lack of any medical evidence in support of the claim to be more probative than the Veteran's statements, which lack credibility.  Therefore, entitlement to service connection is not warranted.


ORDER

Entitlement to service connection for Persian Gulf Syndrome, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


